Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 30, 2020

                                       No. 04-19-00825-CV

                          Bryan Scott KEHOE and Tanita Faye Kehoe,
                                         Appellants

                                                 v.

                                     KENDALL COUNTY,
                                         Appellee

                  From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 19-460
                        Honorable Solomon Casseb, III, Judge Presiding


                                          ORDER

        This appeal is at issue and ready to be submitted to the court. Appellants filed their brief
on February 24, 2020. Appellee filed its brief on March 10, 2020. Appellants’ reply brief, if any,
is due on before March 30, 2020. See TEX. R. APP. P. 38.6 (c). However, under the Texas Rules
Appellate Procedure, an appeal may be considered and decided before a reply brief is filed. See
TEX. R. APP. P. 38.6 (c) (authorizing an appellate court to consider and decide a case before a
reply brief is filed).

        On March 25, 2020, appellants filed a motion for an extension of time to file a reply
brief. On March 26, 2020, appellee filed a response opposing appellants’ motion for an extension
of time to file a reply brief.

        We GRANT appellants’ motion for an extension of time to file a reply brief as follows.
Appellants’ reply brief, if any, is due on or before April 29, 2020. However, appellants are
advised that this court may decline to grant any future extensions of time to file a reply brief. See
TEX. R. APP. P. 38.6 (c) (authorizing an appellate court to consider and decide a case before a
reply brief is filed).




                                                      _________________________________
                                                      Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of March, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court